PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GRASSETTI et al.
Application No. 16/988,063
Filed: 7 Aug 2020
For: METER AND PROCESS FOR MEASURING THE LEVEL OF A LIQUID

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under 37 CFR 1.55(c) filed August 7, 2020, to restore the right of priority to prior Italian Application No. 102019000014043, filed August 5, 2019.
 
The petition is GRANTED.

The instant application was filed more than twelve months after the filing date of the foreign application for which priority is now sought.  However, since the instant application was filed within two months of the expiration of the time period set forth in 37 CFR 1.55(b)(1), this is an appropriate petition under the provisions of 37 CFR 1.55(c).

A petition under 37 CFR 1.55(c) to restore the right of priority to a prior application requires:

(1)	the claim submitted with the petition must identify the prior foreign application for which priority is claimed, as well as any foreign application for the same subject matter and having a filing date before that of the application for which priority is claimed, by the application number, country (or intellectual property authority), and the filing date, and be included in an Application Data Sheet (37 CFR 1.76(b)), unless previously submitted;
	(2)	the petition fee as set forth in 37 CFR 1.17(m); and
	(3)	a statement that the delay in filing the subsequent application within the period set forth in 37 CFR 1.55(b) was unintentional (the Director may require additional information where there is a question whether the delay was unintentional). 


All of the above requirements have been satisfied with the instant petition. Accordingly, the right of priority under 35 U.S.C. § 119(a)-(d) or (f) is restored and the claim for priority is accepted as being unintentionally delayed.

The granting of the petition to accept the delayed priority claim to the prior-filed application under 37 CFR 1.55(c) should not be construed as meaning that this application is entitled to the priority of the prior-filed application.  In order for this application to be entitled to the priority of the prior-filed application, all other requirements under 35 U.S.C. 119(a)-(d) or (f), or 35 U.S.C. 365(a) or (b), and 37 CFR 1.55(a) must be met.  Similarly, the fact that the Filing Receipt includes a priority claim to the prior-filed application should not be construed as meaning that applicant is entitled to the priority claim noted thereon.1  Accordingly, the examiner will, in due course, consider this priority claim and determine whether this application is entitled to the priority of the earlier filing date.

A review of the Image File Wrapper reveals that a certified copy of IT102019000014043 was received on November 2, 2020. 

This application is being referred to Technology Center Art Unit 2861 for examination in due course and for consideration by the examiner of record of the foreign priority claim under 35 U.S.C. 119(a)-(d).

Any inquiries directly pertaining to this matter may be directed to Petitions Examiner Kristen Matter at (571) 272-5270.  

/Kristen Matter/Petitions Examiner, OPET                                                                                                                                                                                                            

/LAURA MARTIN/Deputy Director, OPET                                                                                                                                                                                                        



    
        
            
        
            
    

    
        1 As the most recent Filing Receipt mailed October 14, 2020, reflects the priority claim to the prior-filed foreign application, no corrected Filing Receipt accompanies this decision on petition.